Citation Nr: 1500719	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-39 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disorder of the left ear.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right leg disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

These issues were previously before the Board in February 2014, at which time they were remanded for additional development.  For the issue decided herein, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The issues of service connection for disabilities of the right knee and leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Hearing loss of the left ear was noted at the time the Veteran was examined for service entrance in October 1965.  

2.  The Veteran's pre-existing hearing loss disorder of the left ear did not increase in severity during or as a result of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disorder of the left ear have not been met.  38 U.S.C.A. §§ 1110 , 1111, 1116, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a May 2006 letter which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  Partial records have also been obtained from the Social Security Administration (SSA).  After making several attempts to obtain additional records from the SSA, the RO determined no such records were available, and informed the Veteran of the same.  VA is not aware, and the Veteran has not alleged, the existence of any additional outstanding pertinent records.  

The Veteran was afforded a VA medical examination and opinion in May 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

Additionally, in March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a hearing loss disorder of the left ear.  He asserts that a preexisting hearing loss disorder of the left ear was aggravated as a result of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Regarding hearing loss disorders, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On examination for service entrance in October 1965, pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45(60)
55(65)
50(60)
N/A
65(70)

The Veteran also gave a history on his concurrent report of medical history of running ears and ear, nose, or throat trouble.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the present case, the presumption of soundness does not apply to the current disability on appeal, as a hearing loss disorder of the left ear was clearly noted on examination at service entrance.  Thus, service connection on a direct basis as having been incurred is service is not warranted.  VA must nevertheless consider entitlement to service connection based on aggravation.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under § 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

As a result of the hearing loss disorder of the left ear noted at service entrance, the Veteran was afforded reevaluation of his hearing acuity on several occasions in January 1966.  On audiometric examination on January 11, 1966, pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45(60)
50(60)
60(70)
N/A
80(85)

On audiometric examination on January 20, 1966, pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10(25)
15(25)
10(20)
N/A
35(40)

The examiner's impression following the January 20, 1966 examination was of "essentially normal hearing acuity."  The Veteran's prior hearing loss was considered to be nonorganic in nature, possibly due to malingering.  He was not found to be a suitable candidate for a hearing aid, and he was retained for military service.  

On audiometric examination on service separation in September 1967, pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15(30)
10(20)
5(15)
N/A
20(25)

When service entrance and separation levels of hearing acuity are compared, aggravation is not indicated.  In fact, all measured frequencies showed improvement in puretone thresholds between service entrance in December 1965 and service separation in November 1967.  Thus, the Board must conclude that aggravation has not been demonstrated, and service connection on that basis is not warranted.  

The Veteran's claim was presented to a VA audiologist for a medical opinion in May 2014.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
90
85
95
105

The average pure tone threshold was 94dBs in the left ear.  Speech audiometry revealed speech recognition ability of 40 percent in the left ear.  These results confirm a current hearing loss disorder of the left ear as defined by VA.  Regarding the etiology of this disorder, the examiner both reviewed the claims file and examined the Veteran; thereafter, the examiner concluded that, based on the audiometric findings at service entrance, a hearing loss disorder of the left ear was present at that time.  Moreover, based on the examiner's review of the record, a permanent threshold shift during service was not demonstrated.  The examiner noted that while the Veteran's hearing acuity appeared to worsen during service, according to the first January 1966 hearing examination, another examination less than two weeks later showed a substantial improvement in hearing acuity.  The examiner also noted that the Veteran's hearing acuity was significantly better at service separation.  Based on these facts, the examiner concluded the Veteran's pre-existing hearing loss disorder of the left ear did not increase in severity during active duty service.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against a finding of any permanent increase in the severity of the Veteran's hearing loss disorder of the left ear during service, and service connection for aggravation of such a disorder during service must be denied.  In considering whether the Veteran's hearing loss of the left ear was aggravated in service, the Board must weigh the May 2014 VA audiologist's opinion versus the Veteran's own contentions.  The Board notes that the VA audiologist rendered a competent medical opinion after both examination of the Veteran and review of the record.  The examiner also cited to specific records within the claims file and supported the opinion with a thorough rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  

The Veteran himself asserted at the March 2011 hearing and in his written statements that his hearing loss of the left ear was aggravated during service, as he was not provided with adequate hearing protection during service and was exposed to such acoustic trauma as rifle fire and truck engines.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent increase in the severity of a hearing loss disorder occurred in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder of the left ear is not competent in the present case, because the Veteran is not competent to diagnosis the aggravation of a pre-existing hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The Veteran has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a hearing loss disorder of the left ear, as no such disorder was either incurred in or aggravated by service, and this claim must therefore be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss of the left ear is denied.  


REMAND

The Veteran seeks service connection for disabilities of the right knee and right leg.  These issues were remanded by the Board in February 2014 for a VA medical examination and opinion.  The examiner was specifically requested to comment upon the Veteran's alleged injury of the right leg resulting from a motor vehicle accident during service in August 1966.  Such an examination was afforded the Veteran in April 2014; however, the resulting opinion is inadequate for VA adjudication purposes.  The examiner's findings were limited and the conclusion reached was without an adequate rationale.  The examiner stated only that "there is no evidence that his prior injury was aggravated beyond normal progression" but did not specifically address in detail either the in-service motor vehicle accident or the Veteran's multiple in-service complaints of right knee pain and the resulting treatment thereof.  Moreover, no additional discussion or rationale was provided.  

Once the Board issues a remand order, the appellant is entitled, as a legal right, to full and adequate compliance by VA with the order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, remand is necessary to obtain a more thorough medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to the examiner who conducted the April 2014 VA examination, if available.  If that examiner is no longer available, a similar expert in orthopedic disabilities should be obtained.  The Veteran himself need not be scheduled for in-person examination unless such examination is found necessary by the examiner.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  

The examiner is requested to provide an opinion as to the following:

 a) whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing right knee disorder increased in severity during the Veteran's period of service from December 1965 until November 1967?  The examiner must also comment upon the Veteran's reported history of injuring his right leg in an August 1966 motor vehicle accident.  

b) If a right knee disorder increased in severity during the Veteran's service from December 1965 until November 1967, the examiner should opine as to whether such an increase was due to the natural progression of the right knee disability, and whether such an increase was permanent in nature.  

The physician should provide a thorough and complete rationale for any opinion expressed.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the agency of original jurisdiction must review the file to ensure full compliance with the Board's remand order.  Thereafter, the agency of original jurisdiction must adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


